Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Haolu Feng on 1/15/2022.

The application has been amended as follows: 
82.	(Currently Amended) An image sensor that includes a plurality of super-pixels, each super-pixel comprising:
	a first photosensitive element;
	a detector that is electrically connected to the first photosensitive element and configured to generate a trigger signal when an analog signal proportional to brightness of light impinging on the first photosensitive element matches a condition;
	at least one second photosensitive element;
	at least one exposure measurement sub-circuit that is electrically connected to the at least one second photosensitive element;
, 
wherein the analog-to-digital circuit does not convert the analog signal proportional to brightness of light impinging on the first photosensitive element to a digital signal; and
	a logic circuit that is electrically connected to the detector and the analog-to-digital circuit and configurable to enable the analog-to-digital circuit in response to the trigger signal.

85.	(Canceled)

98.	(Currently Amended) The image sensor of claim 92, wherein a comparator that comprises a first transistor of the analog-to-digital circuit is coupled with at least one transistor associated with each of the plurality of exposure measurement sub-circuits.

103.	(Currently Amended) A super-pixel for use in an image sensor, the super-pixel comprising: 
a first photosensitive element; 
a detector that is electrically connected to the first photosensitive element and configured to generate a trigger signal when an analog signal proportional to brightness of light impinging on the first photosensitive matches a condition; 
at least one second photosensitive element; 7Application No.: To Be Assigned Attorney Docket No.: 14567.0007-00000 

an analog-to-digital circuit configured to convert an analog signal proportional to brightness of light impinging on the at least one second photosensitive element to a digital signal, 
wherein the analog-to-digital circuit does not convert the analog signal proportional to brightness of light impinging on the first photosensitive element to a digital signal; and 
a logic circuit that is electrically connected to the detector and the analog-to- digital circuit and configured to enable the analog-to-digital circuit in response to the trigger signal and to disable the analog-to-digital circuit after the digital signal is read out from the analog-to-digital circuit.

105.	(Currently Amended) A method for controlling an image sensor having a plurality of super-pixels, comprising:
receiving a first analog signal proportional to light impinging on a first photosensitive element of a super-pixel of the plurality of super-pixels;
generating a trigger signal when the first analog signal matches a condition using a detector;
in response to the trigger signal, enabling an analog-to-digital circuit;
receiving at least one second analog signal proportional to light impinging on at least one second photosensitive element of the super-pixel; 
; and
wherein the analog-to-digital circuit does not convert the first analog signal to a digital signal.

109.	(Currently Amended) The method of claim 105, further comprising:
outputting, using the detector, the trigger signal to an external event system; and
receiving, using the detector, an acknowledgement signal from the external event system in response to the trigger signal, and resetting the detector response to the acknowledgement signal.


Allowable Subject Matter
Claims 82-84, 86-110 are allowed.
Regarding claim 82, Berner et al. (US 2018/0189959 A1) discloses 
a first photosensitive element (116 of sub-pixel 112-1);
a detector (114 of sub-pixel 112-1; fig. 4) that is electrically connected to the first photosensitive element and configured to generate a trigger signal (Evt; fig. 4) when an analog signal proportional to brightness of light impinging on the first photosensitive element matches a condition ([0046]-[0047]; compared to a threshold);
at least one second photosensitive element (116 of sub-pixel 112-2);
at least one exposure measurement sub-circuit that (The rest of pixel 112-2) is electrically connected to the at least one second photosensitive element;
an analog-to-digital circuit (212) configured to convert an analog signal proportional to brightness of light impinging on the at least one second photosensitive element to a digital signal…and
a logic circuit (117 of sub-pixel 112-1) that is electrically connected to the detector and the analog-to-digital circuit and configured to enable the analog-to-digital circuit in response to the trigger signal (Signal from photosensitive element 116 is output to ADC 212 when condition is met via the switch 117).  However, Berner discloses that all signals from all photosensitive elements (including 114 of sub-pixel 112-1) are converted by the ADC depending on their individual detectors.).
In addition, Posch et al. (US 2010/0182468 A1) discloses a super-pixel (fig. 2) having an exposure measurement circuit (12) and a condition detecting circuit (1, 1a).  However, the condition detecting circuit does not output a trigger signal which enables the ADC 10.  Rather, condition detecting circuit (1) outputs a signal to logic (4) which controls integration of the photodetector circuit 2.  ADC 10 is controlled by an undefined sample & convert signal which is not disclosed to be dependent on the detection performed by transient detector 1.

Regarding claims 103 and 105, they teach similar limitations to claim 82 and are therefore allowable for the same reasons as stated above (see claim 82).

Regarding claims 83-84, 86-102, 104, 106-110, they depend from one of claims 82, 103, and 105 and are therefore allowable for the same reasons as stated above (see claim 82).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

	Niwa (US 2021/0195130 A1) discloses a pixel including a photosensitive element and address event detection unit.  However, the address event detection unit does not enable the ADC.  Rather, the ADC converts the events output on lines 306 and 307 to digital signals.

	Govil (US 2016/0094796 A1) discloses a pixel including an exposure measurement circuit (APS pixel; fig. 6) and a detector (Change Detector; fig. 6).  The ADC is disabled when the pixel value has not changed beyond the threshold level ([0056]).  However, each pixel includes only one photosensitive element used for both detection and exposure.  Applicant has defined “super-pixel” as “a smallest element of an image sensor that outputs digital data” (paragraph [081] of instant application).  Therefore, since each of the pixels of fig. 6 (with help of column ADC) are capable of outputting digital data individually, two adjacent pixels cannot be interpreted as one super-pixel.

	Kurokawa (US 2015/0380451 A1) discloses each pixel having a detector which in turn enables the ADC if there is a change between frames (Figs. 5-6).  However, every .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M BERARDESCA whose telephone number is (571)270-3579. The examiner can normally be reached Mon-Thurs 10-8, Fri 10-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAUL M. BERARDESCA
Examiner
Art Unit 2696



/PAUL M BERARDESCA/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        1/18/2022